Appellate Case: 21-2073     Document: 010110706733        Date Filed: 07/07/2022     Page: 1
                                                                                    FILED
                                                                        United States Court of Appeals
                                         PUBLISH                                Tenth Circuit

                       UNITED STATES COURT OF APPEALS                            July 7, 2022

                                                                            Christopher M. Wolpert
                              FOR THE TENTH CIRCUIT                             Clerk of Court
                          _________________________________

  UNITED STATES OF AMERICA,

        Plaintiff - Appellee,

  v.                                                            No. 21-2073

  JASON REED,

        Defendant - Appellant.
                       _________________________________

                      Appeal from the United States District Court
                            for the District of New Mexico
                          (D.C. No. 1:18-CR-01576-KWR-1)
                        _________________________________

 Todd B. Hotchkiss, Albuquerque, New Mexico, for Defendant-Appellant.

 Emil J. Kiehne, Assistant United States Attorney (Fred J. Federici, United States Attorney,
 with him on the brief), Albuquerque, New Mexico, for Plaintiff-Appellee.
                          _________________________________

 Before TYMKOVICH, Chief Judge, BALDOCK, and ROSSMAN, Circuit Judges.
                  _________________________________

 BALDOCK, Circuit Judge.
                     _________________________________

       Defendant Jason Reed pleaded guilty to being a felon in possession of a firearm.

 At sentencing, the district court concluded Defendant’s previous convictions for drug

 distribution qualified him for enhanced criminal penalties under the Armed Career

 Criminal Act (ACCA).           That statute mandates a 15-year minimum sentence for
Appellate Case: 21-2073   Document: 010110706733        Date Filed: 07/07/2022    Page: 2



 unlawful firearm possession when the offender has three or more previous convictions

 for serious drug offenses “committed on occasions different from one another.”

 18 U.S.C. § 924(e)(1).    The district court applied the ACCA enhancement and

 sentenced Defendant to 15 years’ imprisonment—the mandatory minimum. Defendant

 makes three challenges on appeal. First, he claims his guilty plea was unknowing or

 involuntary because his counsel erroneously advised him that the ACCA was unlikely

 to apply. Second, he argues the district court lacked the power to decide whether his

 prior federal drug-trafficking convictions qualified as ACCA predicate felonies. Third,

 he alleges he was given insufficient notice that the ACCA might apply to him.

 Exercising jurisdiction under 28 U.S.C. § 1291 and 18 U.S.C. § 3742(a), we affirm.

                                           I.

       Defendant was previously convicted of several felonies.        In 2004, he was

 convicted in federal court of four felonies: three counts of distributing a mixture

 containing cocaine base and one count of disposing a firearm to a convicted felon.

 Even though the four convictions were contained in a single judgment, each conviction

 was—according to the judgment—concluded on a different date.            A year later,

 Defendant was convicted in state court of trafficking cocaine.

       The present appeal arises out of Defendant’s more recent criminal activity. In

 September 2017, Defendant knowingly brought a handgun and several rounds of

 ammunition to an apartment in Farmington, New Mexico. A grand jury indicted

 Defendant for being a felon in possession of a firearm and ammunition. 18 U.S.C.

 § 922(g)(1). Initially, Defendant wanted to go to trial. But it soon became apparent

                                           2
Appellate Case: 21-2073    Document: 010110706733        Date Filed: 07/07/2022    Page: 3



 that he was unlikely to obtain an acquittal: a laboratory found Defendant’s DNA on the

 handgun and Defendant’s initial trial counsel (referred to throughout as “trial counsel”)

 was unable to locate any witness to support Defendant’s version of events.

       The Government offered Defendant a plea agreement. Among other things, the

 agreement stated that the maximum prison sentence Defendant could receive was

 10 years, unless the district court determined he was an armed career criminal under

 the ACCA, in which case his minimum prison sentence would be 15 years and his

 maximum sentence would be life.        The agreement also informed Defendant that

 “regardless of any of the parties’ recommendations, the Defendant’s final sentence is

 solely within the discretion of the Court.” Trial counsel advised Defendant about

 whether he should accept the Government’s plea agreement. Given Defendant’s prior

 convictions, trial counsel worried Defendant might qualify for a sentencing

 enhancement under the ACCA, and he discussed that issue with Defendant. But trial

 counsel’s advice was flawed. As discussed in further detail below, trial counsel

 mistakenly believed Defendant did not have the requisite number of felonies for an

 ACCA enhancement, and trial counsel advised Defendant based on this erroneous

 belief. Trial counsel, however, was careful not to promise Defendant that the ACCA

 would not apply. Defendant entered the plea agreement.

       At his change-of-plea hearing, Defendant was once again reminded of the

 possibility of an ACCA enhancement and the consequences associated with pleading

 guilty. Echoing the plea agreement, the prosecutor reminded Defendant that he faced

 a maximum of 10 years’ imprisonment unless the district court determined that he was

                                            3
Appellate Case: 21-2073    Document: 010110706733         Date Filed: 07/07/2022    Page: 4



 an armed career criminal, in which case he would face a mandatory minimum term of

 15 years’ imprisonment and a maximum sentence of life imprisonment. Defendant

 acknowledged that he understood the charge and the maximum penalties that go along

 with it. He also acknowledged that, in the event he received a sentence he did not

 expect, he would be unable to withdraw his guilty plea. Additionally, Defendant

 agreed that the factual basis of his offense, as set forth in the plea agreement, was true

 and accurate, and that he was pleading guilty because he was in fact guilty. He also

 indicated that no one had made any promises (other than those in the plea agreement)

 to encourage him to plead guilty. Defendant then pleaded guilty.

       The United States Probation Office issued Defendant’s Presentence

 Investigation Report (PSR) on November 26, 2019. Based on Defendant’s previous

 convictions—specifically, Defendant’s three federal drug-trafficking convictions—the

 PSR concluded Defendant was subject to an enhanced sentence under the ACCA. See

 18 U.S.C. § 924(e)(1) (imposing a 15-year mandatory minimum sentence when an

 18 U.S.C. § 922(g) defendant has three previous convictions for serious drug offenses

 committed on “occasions different from one another”). Because the PSR’s ACCA

 finding directly contradicted trial counsel’s advice, Defendant obtained new counsel

 and moved to withdraw his guilty plea. He argued that his guilty plea was unknowing

 or involuntary because trial counsel’s erroneous advice constituted ineffective

 assistance of counsel.

       The district court held an evidentiary hearing on the motion. Trial counsel

 testified at the hearing, explaining how he reached the conclusion that Defendant was

                                             4
Appellate Case: 21-2073     Document: 010110706733        Date Filed: 07/07/2022        Page: 5



 unlikely to receive an ACCA enhancement. According to his testimony, trial counsel

 reviewed Defendant’s prior federal and state judgments and estimated that, at most,

 Defendant had two ACCA predicate felonies: one for the state drug distribution

 conviction and one for the three federal drug distribution convictions contained in a

 single judgment.     Trial counsel’s error was rooted in the erroneous belief that

 convictions contained in a single judgment qualify as one predicate felony for ACCA

 purposes. See United States v. Green, 967 F.2d 459, 460–61 (10th Cir. 1992) (holding

 an ACCA enhancement is proper even if the three prior convictions were the result of

 a single judicial proceeding). Explaining how he reached this conclusion, trial counsel

 testified:

        After looking at [Defendant]’s discovery, the drug convictions alleged in it,
        and with what knowledge I had of Tenth Circuit case law at the time, I
        thought that this document, this judgment, would count as one conviction,
        even though it alleged more than one crime for a drug offense. And I was
        partly informed, in my reaching that decision, by State law, there’s a State
        case called State v. Linam, which deals with habitual offender applications
        and enhancement of sentence. It’s an old New Mexico Supreme Court case
        from the 1980s. And it provided that in order for somebody to be enhanced
        as an habitual offender, they needed to commit a crime and be convicted,
        commit a crime and be convicted, and commit a crime and then be convicted,
        in order for the habitual to be applied.
 In advising Defendant about the plea agreement, trial counsel anticipated Defendant

 was unlikely to receive an ACCA enhancement, but he never promised Defendant that

 he would be ineligible for such an enhancement. Defendant also testified at the

 evidentiary hearing. He testified that trial counsel informed him that he did not believe

 Defendant would be considered an armed career criminal. According to Defendant,

 trial counsel told him that the ACCA language contained in the plea agreement was

                                             5
Appellate Case: 21-2073     Document: 010110706733       Date Filed: 07/07/2022   Page: 6



 form language that he did not need to worry about. Defendant testified that he relied

 on trial counsel’s opinion in deciding to accept the plea agreement and claimed that he

 would have gone to trial but for counsel’s erroneous advice that the ACCA would not

 apply.

          The district court denied Defendant’s motion to withdraw his guilty plea.

 Applying Strickland v. Washington’s two-part test for ineffective assistance of counsel,

 the district court held (1) trial counsel’s performance was not constitutionally

 ineffective and (2) Defendant failed to demonstrate he suffered prejudice as a result of

 the allegedly ineffective assistance of counsel. The district court, therefore, rejected

 Defendant’s claim that trial counsel’s performance rendered his guilty plea unknowing

 or involuntary.

          After the resolution of Defendant’s motion, Defendant filed objections to the

 PSR. He argued that the district court lacked authority to find his prior convictions

 were serious drug offenses “committed on occasions different from one another,”

 18 U.S.C. § 924(e)(1), because facts that increase the mandatory minimum sentence

 must be submitted to the jury and found beyond a reasonable doubt. Alleyne v. United

 States, 570 U.S. 99, 108 (2013). The district court overruled Defendant’s objections

 and imposed ACCA’s mandatory minimum sentence.

                                            II.

          Defendant’s first claim on appeal is the district court reversibly erred by

 concluding his guilty plea was knowing and voluntary despite trial counsel’s erroneous

 advice about the ACCA’s application. Defendant argues his trial counsel’s advice

                                            6
Appellate Case: 21-2073    Document: 010110706733        Date Filed: 07/07/2022    Page: 7



 “was not within the range of competence demanded of attorneys in criminal cases,”

 rendering his subsequent decision to plead guilty unknowing or involuntary. United

 States v. Carr, 80 F.3d 413, 416 (10th Cir. 1996) (citing Hill v. Lockhart, 474 U.S. 52,

 56 (1985); McMann v. Richardson, 397 U.S. 759, 771 (1970)).

       At the outset, it is not immediately apparent that Defendant’s current argument

 is the same one he made before the district court. In his district court briefing,

 Defendant at times argued his guilty plea was unknowing or involuntary because of

 counsel’s deficient performance, see Hill, 474 U.S. at 56, and at other times argued

 counsel’s deficient performance provided a “fair and just reason” for withdrawing his

 guilty plea, Fed. R. Crim. P. 11(d)(2)(B). We treat these as separate claims. Compare

 Carr, 80 F.3d at 417–19 (analyzing the voluntariness of defendant’s guilty plea in light

 of counsel’s allegedly deficient performance), with id. at 419–21 (considering

 counsel’s allegedly deficient performance as a factor in reviewing the district court’s

 denial of a motion to withdraw a guilty plea). After reviewing Defendant’s opening

 brief, we agree with the Government that the only issue before us is whether trial

 counsel’s allegedly defective performance invalidated Defendant’s guilty plea. To the

 extent Defendant argued before the district court that there was a “fair and just reason”

 for withdrawing his plea, Fed. R. Crim. P. 11(d)(2)(B), he waived that argument on

 appeal by failing to raise it in his opening brief. E.g., Sawyers v. Norton, 962 F.3d

 1270, 1286 (10th Cir. 2020). Thus, the discrete issue before us is whether trial

 counsel’s allegedly defective performance rendered Defendant’s guilty plea

 unknowing or involuntary—an issue we review de novo. Carr, 80 F.3d at 416.

                                            7
Appellate Case: 21-2073   Document: 010110706733        Date Filed: 07/07/2022    Page: 8



       Defendant is effectively raising an ineffective assistance of counsel claim on

 direct appeal—a practice we generally disfavor. See, e.g., Massaro v. United States,

 538 U.S. 500, 504–05 (2003); United States v. Galloway, 56 F.3d 1239, 1240 (10th

 Cir. 1995) (en banc). Accordingly, we must first consider whether it is appropriate for

 us to address this issue. “[I]n most cases a motion brought under [28 U.S.C.] § 2255

 is preferable to direct appeal for deciding claims of ineffective assistance.” Massaro,

 538 U.S. at 504. But there are exceptions to this rule. “We recognize a narrow

 exception for the ‘rare claims which are fully developed in the record and allow such

 claims to be brought either on direct appeal or in collateral proceedings.’” United

 States v. Trestyn, 646 F.3d 732, 741 (10th Cir. 2011) (quoting Galloway, 56 F.3d

 at 1242) (cleaned up).    Here, the district court held an evidentiary hearing on

 Defendant’s motion to withdraw his guilty plea where trial counsel and Defendant

 testified about trial counsel’s performance and issued an opinion holding trial counsel

 was not constitutionally ineffective. Given these circumstances, the factual record is

 sufficiently developed for us to entertain Defendant’s ineffective-assistance claim on

 direct appeal. See United States v. Gordon, 4 F.3d 1567, 1570 (10th Cir. 1993); Carr,

 80 F.3d at 416 n.3.

       “We review a challenge to a guilty plea based on a claim of ineffective

 assistance of counsel using the two-part test announced in Strickland v. Washington,

 466 U.S. 668 (1984).” Gordon, 4 F.3d at 1570 (citing Hill, 474 U.S. at 58). Under

 this test, Defendant must show (1) his counsel’s performance “fell below an objective

 standard of reasonableness,” Strickland, 466 U.S. at 688, and (2) counsel’s deficient

                                           8
Appellate Case: 21-2073    Document: 010110706733        Date Filed: 07/07/2022    Page: 9



 performance resulted in prejudice, id. at 692. Because we ultimately hold Defendant

 cannot establish prejudice, we decline to consider whether trial counsel’s performance

 fell below an objective standard of reasonableness. Id. at 697 (“[T]here is no reason

 for a court . . . to address both components of the inquiry if the defendant makes an

 insufficient showing on one.”).

       “To show prejudice in the guilty plea context, the defendant must establish that

 ‘there is a reasonable probability that, but for counsel’s errors, he would not have

 pleaded guilty and insisted on going to trial.’” Gordon, 4 F.3d at 1570 (quoting Hill,

 474 U.S. at 59). A defendant’s mere allegation that, but for counsel’s ineffective

 assistance regarding application of the ACCA to his sentencing calculation, he would

 have insisted on going to trial is ultimately insufficient to establish prejudice. Id.

 at 1571 (citing United States v. Arvanitis, 902 F.2d 489, 494 (7th Cir. 1990)). When

 conducting the prejudice inquiry, courts “will often review the strength of the

 prosecutor’s case as the best evidence of whether defendant in fact would have changed

 his plea and insisted on going to trial.” Miller v. Champion, 262 F.3d 1066, 1072 (10th

 Cir. 2001) (citing Hill, 474 U.S. at 59). “It is not necessary for the defendant to show

 that he actually would have prevailed at trial, although the strength of the government’s

 case against the defendant should be considered in evaluating whether the defendant

 really would have gone to trial if he had received adequate advice from his counsel.”

 Id. at 1069. Defendant cannot establish prejudice for two reasons: (1) Defendant

 pleaded guilty after being repeatedly informed that he could receive an ACCA



                                            9
Appellate Case: 21-2073     Document: 010110706733       Date Filed: 07/07/2022    Page: 10



  enhancement, and (2) the circumstances do not suggest Defendant would have gone to

  trial absent trial counsel’s erroneous advice.

        First, Defendant was repeatedly informed, prior to pleading guilty, that he was

  potentially subject to ACCA and a mandatory minimum 15 years’ imprisonment. The

  plea agreement said: “The Defendant understands that the maximum penalty provided

  by law for this offense is imprisonment for a period of up to 10 years; unless defendant

  is determined to be an armed career criminal, then imprisonment for not less than

  15 years up to life.” And while advising Defendant about the offered plea agreement,

  trial counsel “discussed whether [Defendant] might be determined to be an armed

  career criminal,” but erroneously advised him that the ACCA would not apply.

  Furthermore, at the plea colloquy the Government again reminded Defendant that if he

  “is determined to be an armed-career criminal,” “he faces . . . a mandatory term of

  15 years’ imprisonment up to life.” Additionally, Defendant knew, from his plea

  agreement, that his “final sentence [was] solely within the discretion of the Court.”

  After repeated warnings that he might be adjudicated an armed career criminal and the

  consequences of such a determination, Defendant indicated at the plea colloquy that

  he understood “the charge and the maximum penalties that go along with it.” He also

  acknowledged that he would be unable to withdraw his plea if he received a sentence

  he did not expect.

        Second, the other factual circumstances, including the strength of the

  prosecution’s case and the benefits of pleading guilty, undercut any assertion by

  Defendant that he would have insisted on trial absent trial counsel’s allegedly

                                             10
Appellate Case: 21-2073    Document: 010110706733         Date Filed: 07/07/2022    Page: 11



  erroneous advice. See Miller, 262 F.3d at 1072. After Defendant told trial counsel

  that he wanted to go to trial, trial counsel sent an investigator to Farmington to locate

  witnesses who could support Defendant’s version of events. But none were found.

  Shortly thereafter, a laboratory found Defendant’s DNA on the handgun. In light of

  these developments, trial counsel advised Defendant about the plea agreement.

  Defendant’s assertion that he would have otherwise insisted on trial “suffers from an

  obvious credibility problem . . . in light of the circumstances the defendant would have

  faced at the time of his decision”—namely, his weakening defense. Id. at 1074

  (quoting Hooper v. Garraghty, 845 F.2d 471, 475 (4th Cir. 1988)). Finally, Defendant

  benefitted from his guilty plea even as an armed career criminal because it lowered his

  guideline sentence from 188–235 months’              imprisonment    to   180    months’

  imprisonment. Appellee’s Answer Br. 7.

        Given these circumstances, defendant’s assertion that absent trial counsel’s

  erroneous advice he would have gone to trial is insufficient to establish prejudice.

  Gordon, 4 F.3d at 1571; see also, e.g., United States v. Hamilton, 510 F.3d 1209, 1216–

  17, 1216 n.3 (10th Cir. 2007); United States v. Silva, 430 F.3d 1096, 1099–1100 (10th

  Cir. 2005); United States v. Cain, 309 F. App’x 272, 273 (10th Cir. 2009)

  (unpublished). Because Defendant cannot establish prejudice from his trial counsel’s

  allegedly defective representation, we conclude Defendant entered the guilty plea

  knowingly and voluntarily. See Carr, 80 F.3d at 419.




                                             11
Appellate Case: 21-2073     Document: 010110706733          Date Filed: 07/07/2022         Page: 12



                                              III.

        Defendant’s second claim on appeal is the district court lacked the power to

  decide whether his prior convictions were “committed on occasions different from one

  another,” 18 U.S.C. § 924(e)(1), because a jury must find facts which increase a

  defendant’s mandatory minimum sentence. See Alleyne, 570 U.S. at 111–12. The

  Government asks us to enforce Defendant’s appellate waiver on this issue. In deciding

  whether an appellate waiver is enforceable, we first ask “whether the disputed appeal

  falls within the scope of the waiver of appellate rights.” United States v. Hahn,

  359 F.3d 1315, 1325 (10th Cir. 2004) (en banc) (per curiam). To determine a waiver’s

  scope, we apply general contract principles, strictly construe the appellate waiver, and

  read any ambiguities against the Government and in favor of Defendant’s appellate

  rights. See id. at 1324–25.

        We must, therefore, begin by examining the appellate waiver’s language.

  Defendant agreed to waive the right to appeal:

        any sentence and fine within or below the applicable advisory guideline
        range as determined by the Court . . . . In other words, the Defendant waives
        . . . the right to appeal any sentence imposed in this case except to appeal the
        Defendant’s sentence to the extent, if any, that the Court may depart or vary
        upward from the advisory sentencing guideline range as determined by the
        Court.
  The Government argues that, because the ACCA enhancement increased Defendant’s

  guideline sentence to 15 years and the district court did not depart or vary upward from

  that ACCA guideline sentence, Defendant’s challenge to the district court’s ACCA

  fact-finding authority falls squarely within the appellate waiver. Defendant rejects that


                                              12
Appellate Case: 21-2073       Document: 010110706733       Date Filed: 07/07/2022     Page: 13



  view, asserting that “challenging the district court’s power to make factual findings is

  not an attack on the sentence . . . and is outside the scope of the appellate waiver.”

  Appellant’s Opening Br. 35–36. Because each party’s reading is equally plausible, we

  read this ambiguity against the Government and in favor of Defendant’s appellate

  rights.

            The issue before us, therefore, is whether the district court can find a

  Defendant’s prior convictions were “committed on occasions different from one

  another,” 18 U.S.C. § 924(e), or if that is a factual determination reserved for the jury.1

  We review this claim de novo. United States v. Michel, 446 F.3d 1122, 1132 (10th Cir.

  2006). Relying on Apprendi v. New Jersey, 530 U.S. 466 (2000), and its progeny,

  Defendant argues the question of whether his previous convictions were committed on

  different occasions is an issue of fact which must be submitted to a jury and proved

  beyond a reasonable doubt, because they are facts that increase the mandatory

  minimum sentence. Alleyne, 570 U.S. at 108.

            While Defendant’s argument is not without some force, our precedent forecloses

  such an argument. In Michel, we rejected a defendant’s claim that whether his prior


            1
          To the extent Defendant is arguing a jury must find whether his previous
  convictions are “serious drug offense[s],” 18 U.S.C. § 924(e)(2)(A)(ii), he is mistaken.
  The issue of whether Defendant’s prior convictions satisfy the ACCA’s definition for
  serious drug offense “involves a question of law for a court to decide, and not a
  question of fact for a jury.” United States v. Moore, 401 F.3d 1220, 1224 (10th Cir.
  2005); United States v. Easterling, 137 F. App’x 143, 147 (10th Cir. 2005)
  (unpublished) (“[T]he determination of whether a prior felony constitutes a ‘serious
  drug offense’ under the ACCA is a question of law and not fact, and thus there is no
  requirement that the existence of such prior convictions be charged in the indictment
  or proven to a jury under a beyond a reasonable doubt standard.”).
                                              13
Appellate Case: 21-2073    Document: 010110706733       Date Filed: 07/07/2022    Page: 14



  convictions were committed on occasions different from one another was a factual

  question that must be decided by a jury. 446 F.3d at 1132–33; see also United States

  v. Harris, 447 F.3d 1300, 1303 (10th Cir. 2006).       Relying on Apprendi’s prior-

  conviction exception—which excludes the “fact of a prior conviction” as a matter for

  jury deliberation, 530 U.S. at 490—we held that “whether prior convictions happened

  on different occasions from one another is not a fact required to be determined by a

  jury but is instead a matter for the sentencing court.” Michel, 446 F.3d at 1133; see

  also Harris, 447 F.3d at 1303. We reasoned that certain issues of fact “inherent in the

  convictions themselves” or “sufficiently interwoven with the facts of the prior crimes”

  do not need to be submitted to a jury and found beyond a reasonable doubt because

  Apprendi left to the judge “the task of finding not only the mere fact of previous

  convictions but other related issues as well.” Michel, 446 F.3d at 1133 (quoting United

  States v. Thompson, 421 F.3d 278, 286 (4th Cir. 2005); United States v. Santiago,

  268 F.3d 151, 156–57 (2d Cir. 2001)).

        Absent en banc reconsideration or a superseding contrary decision by the

  Supreme Court, we are bound by the precedent of prior panels. E.g., In re Smith,

  10 F.3d 723, 724 (10th Cir. 1993) (per curiam). Defendant seems to suggest that the

  Supreme Court’s decision in United States v. Haymond, 139 S. Ct. 2369 (2019)

  (plurality), contradicts our holding in Michel. We disagree. We need not deeply

  analyze the Haymond decision in this case to decide whether it contradicts Michel,

  because Justice Gorsuch’s plurality opinion—the opinion relied upon by Defendant—

  explicitly states the prior-conviction exception is not implicated in its decision. Id.

                                            14
Appellate Case: 21-2073     Document: 010110706733         Date Filed: 07/07/2022     Page: 15



  at 2377 n.3. And recently, when given the opportunity to decide “whether the Sixth

  Amendment requires that a jury, rather than a judge, resolve whether prior crimes

  occurred on a single occasion”—the same issue presented here and in Michel—the

  Supreme Court declined to reach the issue. Wooden v. United States, 142 S. Ct. 1063,

  1068 n.3 (2022). We do not read Haymond to contradict our holding in Michel,

  especially in light of the Supreme Court’s refusal to reach the issue in Wooden. The

  Supreme Court may disagree with our prior precedent and reach a different result in

  the future, but until then Michel remains the law of this Circuit. Thus, the district court

  had the authority to decide whether Defendant’s prior convictions were “committed on

  occasions different from one another.”2 18 U.S.C. § 924(e)(1); see Michel, 446 F.3d

  at 1132–33.

                                             IV.

         Defendant’s final argument on appeal is that he had insufficient notice that the

  ACCA might apply to him before he pleaded guilty. According to Defendant, he was

  denied procedural due process because the ACCA was not mentioned in the

  arraignment, the indictment, or the information; the plea agreement did not specifically

  state that he had three prior drug-trafficking convictions in federal court; and the plea

  colloquy did not specifically identify the prior convictions that could be used to



         2
          We need not decide whether the district court properly held Defendant’s prior
  convictions were committed on occasions different from one another because
  Defendant does not challenge that factual finding—he only challenges the district
  court’s authority to make such a finding.

                                              15
Appellate Case: 21-2073    Document: 010110706733         Date Filed: 07/07/2022    Page: 16



  enhance his sentence under the ACCA.3 We review this issue de novo. See United

  States v. Hardy, 52 F.3d 147, 150 (7th Cir. 1995).

        To satisfy procedural due process, “a defendant must receive reasonable notice

  and an opportunity to be heard relative to the recidivist charge even if due process does

  not require that notice be given prior to the trial on the substantive offense.” Oyler v.

  Boles, 368 U.S. 448, 452 (1962); United States v. Craveiro, 907 F.2d 260, 264 (1st Cir.

  1990); Hardy, 52 F.3d at 150. Defendant received due process because he had actual

  notice of the possibility of an ACCA enhancement in a reasonable time as well as the

  opportunity to be heard concerning that status. Hardy, 52 F.3d at 150; United States

  v. Gibson, 64 F.3d 617, 625–26 (11th Cir. 1995); United States v. Garcia, 188 F. App’x

  706, 709 (10th Cir. 2006) (unpublished); United States v. Triplett, 160 F. App’x 753,

  763 (10th Cir. 2005) (unpublished); United States v. Martinez, 30 F. App’x 900, 907–

  08 (10th Cir. 2002) (unpublished).

        The plea agreement notified Defendant that he faced a 15-year mandatory

  minimum sentence if the district court determined he was an armed career criminal.

  See Triplett, 160 F. App’x at 763. Before Defendant pleaded guilty, trial counsel

  obtained the previous federal court judgment listing Defendant’s three previous drug-

  distribution convictions and discussed the possibility of an ACCA sentence with

  Defendant. See United States v. Mauldin, 109 F.3d 1159, 1163 (6th Cir. 1997); Gibson,


        3
           In making this argument, Defendant might be trying to make additional
  arguments under the Equal Protection Clause and the Sixth Amendment. But his
  briefing is insufficiently developed for us to address any such arguments. See United
  States v. Wooten, 377 F.3d 1134, 1145 (10th Cir. 2004).
                                             16
Appellate Case: 21-2073    Document: 010110706733       Date Filed: 07/07/2022    Page: 17



  64 F.3d at 626. At the plea colloquy, the Government informed Defendant that an

  ACCA sentence would be imposed if he were found to be an armed career criminal.

  See United States v. Cobia, 41 F.3d 1473, 1476 (11th Cir. 1995) (per curiam); Garcia,

  188 F. App’x at 709; Triplett, 160 F. App’x at 763. Finally, the PSR recommended an

  ACCA sentence be imposed and identified the specific federal drug-trafficking

  convictions that supported the enhancement. See United States v. O’Neal, 180 F.3d

  115, 126 (4th Cir. 1999); Hardy, 52 F.3d at 150. Defendant also had a sufficient

  opportunity to be heard concerning the ACCA enhancement. He took advantage of

  this opportunity by filing written objections to the PSR and reraising those objections

  at his sentencing hearing. See O’Neal, 180 F.3d at 126. Defendant received due

  process.

        Defendant’s arguments to the contrary are unpersuasive. There is no statutory

  or constitutional requirement that the Government mention the ACCA or list the

  anticipated predicate felonies in his indictment or information, or at his arraignment.

  See id. at 125; Craveiro, 907 F.2d at 264; Moore, 401 F.3d at 1226.            And the

  Government was not required to explicitly identify which convictions may serve as

  ACCA predicate felonies in the plea agreement or at the plea colloquy—at least where,

  like here, the PSR listed the defendant’s ACCA predicate felonies. See O’Neal, 180

  F.3d at 125–26.

                               *            *             *

        For the reasons stated herein, the district court’s judgment and sentence are

  AFFIRMED.

                                            17